     Case 2:19-cv-01716-JAM-AC Document 21 Filed 12/02/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10       RENEE CRAWFORD,                                No. 2:19-cv-01716 JAM AC
11                       Plaintiff,
12            v.                                        ORDER
13       THE TRUSS COMPANY AND
         BUILDING SUPPLY, INC.,
14
                         Defendant.
15

16

17           Plaintiff is appearing in this case in pro se following withdrawal of counsel, and the case

18   was accordingly referred to the magistrate judge pursuant to Local Rule 302(c)(21). ECF Nos. 8,

19   9, 11. Before the court is defendant’s motion to compel discovery, filed November 6, 2020. ECF

20   No. 17.1 According to the statement of discovery disagreement submitted by defendant, plaintiff

21   refused to participate in the filing of a joint statement as required by the local rules. ECF No. 19

22   at 2. Defendant gives a detailed account of attempts to meet and confer with plaintiff both when

23   she was represented by counsel and following the disassociation of counsel. Id. at 3-11.

24                                               I.      Motion

25           Defendant moves to compel responses to its Interrogatories, Set One, and Requests for

26
     1
27     Defendant previously filed a motion to compel that was denied as untimely. ECF Nos. 12, 14.
     The discovery deadline in this case has since been extended to March 12, 2021, rendering the
28   current motion timely. ECF No. 16.
                                                      1
     Case 2:19-cv-01716-JAM-AC Document 21 Filed 12/02/20 Page 2 of 3


 1   Production, Set One, each served on plaintiff on November 18, 2019. ECF No. 19 at 3.
 2   Plaintiff’s responses are now nearly a year overdue. Id.
 3                                              II.     Analysis
 4          A.      Failure to Respond to Discovery Requests
 5          The Federal Rules require parties to respond to propounded interrogatories and requests
 6   for production within 30 days. See Fed. R. Civ. P. 33(b)(2) (“The responding party must serve its
 7   answers and any objections within 30 days after being served with the interrogatories.”),
 8   34(b)(2)(A) (“The party to whom the request is directed must respond in writing within 30 days
 9   after being served . . . .”). Under Rule 37(a), a party may move for an order compelling
10   disclosure or discovery if a party fails to answer an interrogatory submitted under Rule 33 or fails
11   to produce documents requested under Rule 34. Fed. R. Civ. P. 37(a)(3)(B)(iii), (iv). A motion
12   to compel “must include a certification that the movant has in good faith conferred or attempted
13   to confer with the person or party failing to make . . . discovery in an effort to obtain it without
14   court action.” Fed. R. Civ. P. 37(a)(1).
15          In this case, the defendant properly served plaintiff with its first set of interrogatories and
16   requests for production in November of 2019. ECF No. 19 at 3-4. The undisputed timeline of
17   events preceding the instant motion confirms that plaintiff has had several opportunities to
18   provide the discovery responses in question, and that defense counsel has been reasonable in
19   granting extensions and attempting to resolve this dispute. Plaintiff’s responses are now overdue
20   by nearly one year. See Fed. R. Civ. P. 33(b)(2) (30 days), 34(b)(2)(A) (same); see also Fed. R.
21   Civ. P. 6(d) (adding 3 days for service by mail). Defendant asserts that, to date, it has not
22   received any response to the served interrogatories or requests for production. ECF No. 19 at 4.
23          Because plaintiff has completely failed to timely respond or object to the discovery
24   requests, she has waived any objections to them. See Richmark Corp. v. Timber Falling
25   Consultants, 959 F.2d 1468, 1473 (9th Cir. 1992) (“It is well established that a failure to object to
26   discovery requests within the time required constitutes a waiver of any objection.”). Plaintiff’s
27   lack of opposition or contribution to defendant’s motion to compel further prevents the
28   undersigned from finding good cause to permit plaintiff to assert any objections to the written
                                                         2
     Case 2:19-cv-01716-JAM-AC Document 21 Filed 12/02/20 Page 3 of 3


 1   discovery at issue. Accordingly, defendant’s motion to compel plaintiff to respond to its
 2   Interrogatories, Set One and Requests for Production of Documents, Set One will be granted, and
 3   plaintiff will be ordered to provide those responses within ten days and without objections.
 4          Defendant seeks no further relief at this juncture, and therefore no further relief is granted.
 5   As a self-represented litigant, plaintiff must follow the Federal Rules of Civil Procedure and the
 6   Local Rules of this Court, and she is obligated to participate in the discovery process. Failure to
 7   do so could result in sanctions including dismissal of this case.
 8                                             III.    Conclusion
 9          For the foregoing reasons, IT IS HEREBY ORDERED that defendant’s motion to compel
10   plaintiff to answer its interrogatories and to respond to its requests for production (ECF No. 17) is
11   GRANTED. Within ten days of entry of this order, plaintiff shall serve defendant with answers
12   to its Interrogatories, Set One and responses to its Requests for Production of Documents, Set
13   One. Failure to comply with this order may result in sanctions.
14   DATED: December 1, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
